Celebrada la audiencia ordenada por nuestra resolución de julio 11, 1935, y apareciendo que la Ley Núm. 70 de 1931 en que se funda el relator, fue enmendada en su sección 7 a. por la Ley Núm. 18 de 1935, aprobada por el Gobernador en julio 15 de 1935, para regir inmediatamente, consistiendo dicha enmienda en la eliminación del disponiéndose que autoriza al Gobernador a asignar y pagar a los policías pensionados con sobrantes de asignaciones presupuéstales, no ha lugar al auto de mandamus solicitado.
El Juez Asociado Sr. Wolf está conforme con el resultado y el Juez Asociado Sr. CórdoYa Dávila no intervino.